Exhibit 10.1

NARA BANK

LONG TERM INCENTIVE AGREEMENT

THIS LONG TERM INCENTIVE AGREEMENT (the “Agreement”) is adopted this 12th day of
February, 2009, by and between NARA BANK, a California corporation located in
Los Angeles, California (the “Bank”), and BONITA I. LEE (the “Executive”).

The purpose of this Agreement is to provide specified benefits to the Executive,
a member of a select group of management or highly compensated employees who
contribute materially to the continued growth, development and future business
success of the Bank. This Agreement has been entered into by the Bank to
encourage and give incentive to the Executive to remain at the Bank in the long
term. This Agreement shall be unfunded for tax purposes and for purposes of
Title I of the Employee Retirement Income Security Act (“ERISA”).

Article 1

Definitions

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

1.1 “Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 6.

 

1.2 “Beneficiary Designation Form” means the form established from time to time
by the Plan Administrator that the Executive completes, signs and returns to the
Plan Administrator to designate one or more beneficiaries.

 

1.3 “Board” means the Board of Directors of the Bank as from time to time
constituted.

 

1.4 “Change in Control” means the occurrence of any of the following events:

 

  (a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 of such act), directly or indirectly, of securities of the Bank
representing fifty percent (50%) or more of the total voting power represented
by the Bank’s then outstanding voting securities;

 

  (b) The consummation of the sale or disposition by the Bank of all or
substantially all of the Bank’s assets;

 

  (c) The consummation of a liquidation or dissolution of the Bank; or

 

  (d) The consummation of a merger or consolidation of the Bank with any other
corporation, which would result in the voting securities of the Bank outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or its parent) less than fifty percent (50%) of the total voting power
represented by the voting securities of the Bank or such surviving entity or its
parent outstanding immediately after such merger or consolidation.



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

1.5 “Code” means the Internal Revenue Code of 1986, as amended, and all
regulations and guidance thereunder, including such regulations and guidance as
may be promulgated after the Effective Date of this Agreement.

 

1.6 “Contribution” means the contribution to the Deferral Account, if any, as
set forth in Article 2.

 

1.7 “Crediting Rate” means six and one-quarter percent (6.25%).

 

1.8 “Deferral Account” means the Bank’s accounting of the accumulated
Contributions plus accrued interest.

 

1.9 “Distribution Election Form” means the form or forms established from time
to time by the Plan Administrator that the Executive completes, signs and
returns to the Plan Administrator to designate the time and form of
distributions.

 

1.10 “Effective Date” means January 1, 2009.

 

1.11 “Early Termination” means Separation from Service before Retirement Age
except when such Separation from Service occurs: (i) following a Change in
Control; or (ii) due to death, or Termination for Cause.

 

1.12 “Good Reason” for purposes of determining a Change in Control Benefit under
Section 4.3 shall mean

 

  (i) a material reduction in Executive’s duties and/or responsibilities without
regard to any title given to Executive by the Bank or any successor company;

 

  (ii) a requirement by the Bank or any successor company, without Executive’s
consent, that Executive relocate to a location greater than fifty (50) miles
from Executive’s place of residence; or

 

  (iii) a material breach of the executive’s employment agreement by the Bank or
any successor company which is not cured by the Bank or any successor company
within thirty (30) days following the Bank’s receipt of written notice by
Executive to the Bank describing such alleged breach.

 

1.13 “Normal Retirement Age” means Executive attaining age sixty-five (65).

 

1.14 “Plan Administrator” means the Board or such committee or person as the
Board may appoint.

 

1.15 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Agreement and end on the following December 31.

 

2



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

1.16 “Separation from Service” means termination of the Executive’s employment
with the Bank for reasons other than death. Whether a Separation from Service
has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).

 

1.17 “Specified Employee” means an employee who at the time of Separation from
Service is a key employee of the Bank, if any stock of the Bank is publicly
traded on an established securities market or otherwise. For purposes of this
Agreement, an employee is a key employee if the employee meets the requirements
of Code Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with the
regulations thereunder and disregarding section 416(i)(5)) at any time during
the twelve (12) month period ending on December 31 (the “identification
period”). If the employee is a key employee during an identification period, the
employee is treated as a key employee for purposes of this Agreement during the
twelve (12) month period that begins on the first day of April following the
close of the identification period.

 

1.18 “Termination for Cause” means a Separation from Service for:

 

  (a) Gross negligence or gross neglect of duties to the Bank;

 

  (b) Conviction of a felony or of a gross misdemeanor involving moral turpitude
in connection with the Executive’s employment with the Bank; or

 

  (c) Fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Executive’s employment
and resulting in a material adverse effect on the Bank.

 

1.19 “Vesting Year” means a Plan Year in which the Executive is an employee in
good standing of the Bank. Prior to the thirty-first day of each Plan Year the
Bank shall notify the Executive, in writing, of the set criteria to be used for
such Plan Year. If the Bank fails to timely notify the Executive of the criteria
for a particular Plan Year, then the criteria from the immediately preceding
Plan Year shall apply.

Article 2

Bank Contribution

As of the first day of each Plan Year during the initial ten (10) Plan Years,
but not after a Separation from Service, the Bank shall make a Contribution in
the amount of Forty Thousand Dollars ($40,000) to the Deferral Account or such
lesser amount as is determined according to the applicable performance criteria
and Schedule A.

 

3



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

Article 3

Deferral Account

 

3.1 Establishing and Crediting. The Bank shall establish a Deferral Account on
its books for the Executive and shall credit to the Deferral Account the
following amounts:

 

  (a) Contributions; and

 

  (b) On the last day of each month interest shall be credited on the Deferral
Account at an annual rate equal to the Crediting Rate, compounded monthly.

 

3.2 Accounting Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement and is not a trust fund of any
kind.

Article 4

Distributions During Lifetime

 

4.1 Normal Retirement Benefit. Upon Separation from Service after Normal
Retirement Age, the Bank shall distribute to the Executive the benefit described
in this Section 4.1 in lieu of any other benefit under this Article.

 

  4.1.1 Amount of Benefit. The benefit under this Section 4.1 is the Deferral
Account balance at Separation from Service.

 

  4.1.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive as elected by the Executive on the Distribution Election Form
commencing within thirty (30) days following Separation from Service. The
Deferral Account balance will continue to accrue interest throughout the
distribution period.

 

4.2 Early Termination Benefit. If Early Termination occurs, the Bank shall
distribute to the Executive the benefit described in this Section 4.2 in lieu of
any other benefit under this Article.

 

  4.2.1 Amount of Benefit. The benefit under this Section 4.2 is calculated by
adding the Deferral Account balance calculated at Separation from Service to the
remaining Contributions described in Article 2 and then multiplying that sum by
the percentage in the table below.

 

Number of Completed Plan Years

   Percent Vested

Less than 5

   0%

At least 5 but less than 6

   50%

At least 6 but less than 7

   60%

At least 7 but less than 8

   70%

At least 8 but less than 9

   80%

At least 9 but less than 10

   90%

10 or more

   100%

 

4



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

  4.2.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive as elected by the Executive on the Distribution Election Form
commencing within thirty (30) days following Normal Retirement Age. The Deferral
Account balance determined by Section 4.2.1 above will continue to accrue
interest after Separation from Service and throughout the distribution period,
until the Deferral Account balance is fully distributed.

 

4.3 Change in Control Benefit. If a Change in Control occurs, followed within
twelve (12) months by Separation from Service, for a Good Reason, prior to
Normal Retirement Age, the Bank shall distribute to the Executive the benefit
described in this Section 4.3 in lieu of any other benefit under this Article.

 

  4.3.1 Amount of Benefit. The benefit under this Section 4.3 is calculated by
adding the Deferral Account balance calculated at Separation from Service to the
remaining Contributions described in Article 2 and then multiplying that sum by
the percentage in the table below.

 

Number of Completed Plan Years

   Percent Vested

Less than 1

   0%

At least 1 but less than 2

   10%

At least 2 but less than 3

   20%

At least 3 but less than 4

   30%

At least 4 but less than 5

   40%

At least 5 but less than 6

   50%

At least 6 but less than 7

   60%

At least 7 but less than 8

   70%

At least 8 but less than 9

   80%

At least 9 but less than 10

   90%

10 or more

   100%

 

  4.3.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Executive as elected by the Executive on the Distribution Election Form
commencing within thirty (30) days following Normal Retirement Age. The Deferral
Account balance determined by Section 4.3.1 above will continue to accrue
interest after Separation from Service and throughout the distribution period
until the Deferral Account balance is fully distributed.

 

  4.3.3 Parachute Payments. Notwithstanding any provision of this Agreement to
the contrary, and to the extent allowed by Code Section 409A, if any benefit
payment under this Section 4.3 would be treated as an “excess parachute payment”
under Code Section 280G, the Bank shall reduce such benefit payment to the
extent necessary to avoid treating such benefit payment as an excess parachute
payment.

 

5



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

4.4 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Executive is considered a Specified
Employee, the provisions of this Section 4.4 shall govern all distributions
hereunder. If benefit distributions which would otherwise be made to the
Executive due to Separation from Service are limited because the Executive is a
Specified Employee, then such distributions shall not be made during the first
six (6) months following Separation from Service. Rather, any distribution which
would otherwise be paid to the Executive during such period shall be accumulated
and paid to the Executive in a lump sum on the first day of the seventh month
following Separation from Service. All subsequent distributions shall be paid in
the manner specified.

 

4.5 Distributions Upon Taxation of Amounts Deferred. If, pursuant to Code
Section 409A, the Federal Insurance Contributions Act or other state, local or
foreign tax, the Executive becomes subject to tax on the amounts deferred
hereunder, then the Bank may make a limited distribution to the Executive in a
manner that conforms to the requirements of Code section 409A. Any such
distribution will decrease the Deferral Account balance.

 

4.6 Change in Form or Timing of Distributions. For distribution of benefits
under this Article 4, the Executive may elect to delay the timing or change the
form of distributions by submitting the appropriate Distribution Election Form
to the Plan Administrator. Any such elections:

 

  (a) may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A;

 

  (b) must, for benefits distributable under Sections 4.2 and 4.3, be made at
least twelve (12) months prior to the first scheduled distribution;

 

  (c) must, for benefits distributable under Sections 4.1, 4.2 and 4.3 delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and

 

  (d) must take effect not less than twelve (12) months after the amendment is
made.

Article 5

Distributions at Death

 

5.1 Death During Active Service. If the Executive dies prior to Separation from
Service, the Bank shall distribute to the Beneficiary the benefit described in
this Section 5.1. This benefit shall be distributed in lieu of the benefit under
Article 4.

 

  5.1.1 Amount of Benefit. The benefit under this Section 5.1 is the Deferral
Account balance determined as of the date of the Executive’s death.

 

6



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

  5.1.2 Distribution of Benefit. The Bank shall distribute the benefit to the
Beneficiary as elected by the Executive on the Distribution Election Form
commencing on the first day of the fourth month following the Executive’s death.
The Beneficiary shall be required to provide to the Bank the Executive’s death
certificate receipt. The Deferral Account balance determined by Section 5.1.1
above will continue to accrue interest after the death of the Executive and
throughout the distribution period, until the Deferral Account balance is fully
distributed.

 

5.2 Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions have commenced under this Agreement but before receiving
all such distributions, the Bank shall distribute to the Beneficiary the
remaining benefits at the same time and in the same amounts they would have been
distributed to the Executive had the Executive survived.

 

5.3 Death After Separation from Service But Before Benefit Distributions
Commence. If the Executive is entitled to benefit distributions under this
Agreement but dies prior to the date that commencement of said benefit
distributions are scheduled to be made under this Agreement, the Bank shall
distribute to the Beneficiary the same benefits to which the Executive was
entitled prior to death, except that the benefit distributions shall be paid in
the manner specified in Section 5.1.2 and shall commence on the first day of the
fourth month following the Executive’s death.

Article 6

Beneficiaries

 

6.1 In General. The Executive shall have the right, at any time, to designate a
Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.

 

6.2 Designation. The Executive shall designate a Beneficiary by completing and
signing the Beneficiary Designation Form and delivering it to the Plan
Administrator or its designated agent. If the Executive names someone other than
the Executive’s spouse as a Beneficiary, the Plan Administrator may, in its sole
discretion, determine that spousal consent is required to be provided in a form
designated by the Plan Administrator, executed by the Executive’s spouse and
returned to the Plan Administrator. The Executive’s beneficiary designation
shall be deemed automatically revoked if the Beneficiary predeceases the
Executive or if the Executive names a spouse as Beneficiary and the marriage is
subsequently dissolved. The Executive shall have the right to change a
Beneficiary by completing, signing and otherwise complying with the terms of the
Beneficiary Designation Form and the Plan Administrator’s rules and procedures.
Upon the acceptance by the Plan Administrator of a new Beneficiary Designation
Form, all Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.

 

7



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

6.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Plan Administrator or its designated agent.

 

6.4 No Beneficiary Designation. If the Executive dies without a valid
Beneficiary designation, or if all designated Beneficiaries predecease the
Executive, then the Executive’s spouse shall be the designated Beneficiary. If
the Executive has no surviving spouse, any benefit shall be paid to the personal
representative of the Executive’s estate.

 

6.5 Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

Article 7

General Limitations

 

7.1 Termination for Cause. Notwithstanding any provision of this Agreement to
the contrary, the Bank shall not distribute any benefit under this Agreement if
the Executive’s employment with the Bank is terminated by the Bank or an
applicable regulator due to a Termination for Cause.

 

7.2 Suicide or Misstatement. No benefit shall be distributed if the Executive
commits suicide within two (2) years after the Effective Date, or if an
insurance company which issued a life insurance policy covering the Executive
and owned by the Bank denies coverage (i) for material misstatements of fact
made by the Executive on an application for such life insurance, or (ii) for any
other reason.

 

7.3 Removal. Notwithstanding any provision of this Agreement to the contrary,
the Bank shall not distribute any benefit under this Agreement in excess of
Deferrals credited thereon) if the Executive is subject to a final removal or
prohibition order issued by an appropriate federal banking agency pursuant to
Section 8(e) of the Federal Deposit Insurance Act.

 

7.4 Regulatory Restriction. Notwithstanding anything herein to the contrary, any
payments made to the Executive pursuant to this Agreement, or otherwise, shall
be conditioned upon compliance with 12 U.S.C. 1828 and FDIC Regulation 12 CFR
Part 359, Golden Parachute Indemnification Payments, and any other regulations
or guidance promulgated thereunder.

 

8



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

Article 8

Administration of Agreement

 

8.1 Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.

 

8.2 Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as the Plan
Administrator sees fit, including acting through a duly appointed
representative, and may from time to time consult with counsel who may be
counsel to the Bank.

 

8.3 Binding Effect of Decisions. Any decision or action of the Plan
Administrator with respect to any question arising out of or in connection with
the administration, interpretation or application of this Agreement and the
rules and regulations promulgated hereunder shall be final and conclusive and
binding upon all persons having any interest in this Agreement.

 

8.4 Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless
the Plan Administrator against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this
Agreement, except in the case of willful misconduct by the Plan Administrator.

 

8.5 Bank Information. To enable the Plan Administrator to perform its functions,
the Bank shall supply full and timely information to the Plan Administrator on
all matters relating to the date and circumstances of the Executive’s death or
Separation from Service, and such other pertinent information as the Plan
Administrator may reasonably require.

 

8.6 Statement of Accounts. The Plan Administrator shall provide to the
Executive, within one hundred twenty (120) days after the end of each Plan Year,
a statement setting forth the benefits to be distributed under this Agreement.

 

9



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

Article 9

Claims and Review Procedures

 

9.1 Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

 

  9.1.1 Initiation – Written Claim. The claimant initiates a claim by submitting
to the Plan Administrator a written claim for the benefits. If such a claim
relates to the contents of a notice received by the claimant, the claim must be
made within sixty (60) days after such notice was received by the claimant. All
other claims must be made within one hundred eighty (180) days of the date on
which the event that caused the claim to arise occurred. The claim must state
with particularity the determination desired by the claimant.

 

  9.1.2 Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days by notifying the claimant in writing,
prior to the end of the initial ninety (90) day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.

 

  9.1.3 Notice of Decision. If the Plan Administrator denies part or all of the
claim, the Plan Administrator shall notify the claimant in writing of such
denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

  (d) An explanation of this Agreement’s review procedures and the time limits
applicable to such procedures; and

 

  (e) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

 

9.2 Review Procedure. If the Plan Administrator denies part or all of the claim,
the claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial as follows:

 

  9.2.1 Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.

 

  9.2.2 Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

10



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

  9.2.3 Considerations on Review. In considering the review, the Plan
Administrator shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

  9.2.4 Timing of Plan Administrator Response. The Plan Administrator shall
respond in writing to such claimant within sixty (60) days after receiving the
request for review. If the Plan Administrator determines that special
circumstances require additional time for processing the claim, the Plan
Administrator can extend the response period by an additional sixty (60) days by
notifying the claimant in writing, prior to the end of the initial sixty
(60) day period, that an additional period is required. The notice of extension
must set forth the special circumstances and the date by which the Plan
Administrator expects to render its decision.

 

  9.2.5 Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. A
notification of denial shall set forth:

 

  (a) The specific reasons for the denial;

 

  (b) A reference to the specific provisions of this Agreement on which the
denial is based;

 

  (c) A statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

  (d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 10

Amendments and Termination

 

10.1 Amendments. This Agreement may be amended only by a written agreement
signed by the Bank and the Executive. However, the Bank may unilaterally amend
this Agreement to conform with written directives to the Bank from its auditors
or banking regulators or to comply with legislative changes or tax law,
including without limitation Code Section 409A.

 

10.2 Plan Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Executive. Except as provided in
Section 10.3, the termination of this Agreement shall not cause a distribution
of benefits under this Agreement. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 4 or Article 5.

 

11



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

10.3 Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 10.2, if the Bank terminates this Agreement in the following
circumstances:

 

  (a) Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of this Agreement and further provided
that all the Bank’s arrangements which are substantially similar to this
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of such
termination;

 

  (b) Upon the Bank’s dissolution or with the approval of a bankruptcy court
provided that the amounts deferred under this Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which this
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or

 

  (c) Upon the Bank’s termination of this and all other arrangements that would
be aggregated with this Agreement pursuant to Treasury Regulations
Section 1.409A-1(c) if the Executive participated in such arrangements (“Similar
Arrangements”), provided that (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

the Bank may distribute the Deferral Account balance, determined as of the date
of the termination of this Agreement, to the Executive in a lump sum subject to
the above terms.

Article 11

Miscellaneous

 

11.1 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.

 

11.2 No Guarantee of Employment. This Agreement is not a contract for
employment. It does not give the Executive the right to remain as an employee of
the Bank nor interfere with the Bank’s right to discharge the Executive. It does
not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

11.3 Non-Transferability. Benefits under this Agreement cannot be sold,
transferred, assigned, pledged, attached or encumbered in any manner.

 

12



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

11.4 Tax Withholding and Reporting. The Bank shall withhold any taxes that are
required to be withheld, including but not limited to taxes owed under Code
Section 409A from the benefits provided under this Agreement. The Executive
acknowledges that the Bank’s sole liability regarding taxes is to forward any
amounts withheld to the appropriate taxing authorities. The Bank shall satisfy
all applicable reporting requirements, including those under Code Section 409A.

 

11.5 Applicable Law. This Agreement and all rights hereunder shall be governed
by the laws of the State of California, except to the extent preempted by the
laws of the United States of America.

 

11.6 Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 

11.7 Reorganization. The Bank shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm or person unless such succeeding or continuing bank, firm or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such an event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor entity.

 

11.8 Entire Agreement. This Agreement constitutes the entire agreement between
the Bank and the Executive as to the subject matter hereof. No rights are
granted to the Executive by virtue of this Agreement other than those
specifically set forth herein.

 

11.9 Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural

 

11.10 Alternative Action. In the event it shall become impossible for the Bank
or the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.

 

11.11 Headings. Article and section headings are for convenient reference only
and shall not control or affect the meaning or construction of any provision
herein.

 

13



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

 

 

11.12 Validity. If any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

11.13 Notice. Any notice or filing required or permitted to be given to the Bank
or Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered or sent by registered or certified mail to the address below:

Nara Bank

Attn: Legal Department

3731 Wilshire Blvd, Suite 1000

Los Angeles, CA 90010

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 

11.14 Deduction Limitation on Benefit Payments. If the Bank reasonably
anticipates that the Bank’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code
Section 162(m), then to the extent deemed necessary by the Bank to ensure that
the entire amount of any distribution from this Agreement is deductible, the
Bank may delay payment of any amount that would otherwise be distributed under
this Agreement. The delayed amounts shall be distributed to the Executive (or
the Beneficiary in the event of the Executive’s death) at the earliest date the
Bank reasonably anticipates that the deduction of the payment of the amount will
not be limited or eliminated by application of Code Section 162(m).

 

11.15 Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

 

EXECUTIVE     BANK

/s/ Bonita I. Lee

    By:  

/s/ Min J. Kim

BONITA I. LEE     Title:   President and CEO

 

14



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

Distribution Election Form — Form and Timing of Distributions

 

 

INITIAL ELECTION

Form and Timing of Distributions

 

Benefit

 

Distribution of Benefit

§ 4.1.2 - Normal Retirement Benefit

 

Lump Sum at Retirement  ¨

Equal monthly installments for 60 months  þ¨

Equal monthly installments for 120 months  ¨

§ 4.2.2 and §4.3.2

Early Termination and

Change in Control Benefits

 

Lump Sum at Separation  ¨

Equal monthly installments for 60 months  þ ¨

Equal monthly installments for 120 months  ¨

Article 5 - Death Benefit

 

Lump Sum at Death  ¨

Equal monthly installments for 60 months  þ ¨

Equal monthly installments for 120 months  ¨

 

Printed Name:    Bonita Lee Signature:    /s/ Bonita Lee Date:    2/12/09

Received by the Plan Administrator this              day of
                    , 20        

 

By:

 

 

Title:

 

 

 

1



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

Distribution Election Form — Form and Timing of Distributions

 

 

CHANGE IN ELECTION

Form and Timing of Distributions

 

Benefit

 

Distribution of Benefit

§ 4.1.2 - Normal Retirement Benefit

 

Lump Sum at Retirement  ¨

Equal monthly installments for 60 months  ¨

Equal monthly installments for 120 months  ¨

§ 4.2.2 and §4.3.2

Early Termination and

Change in Control Benefits

 

Lump Sum at Separation  ¨

Equal monthly installments for 60 months  ¨

Equal monthly installments for 120 months  ¨

Article 5 - Death Benefit

 

Lump Sum at Death  ¨

Equal monthly installments for 60 months  ¨

Equal monthly installments for 120 months  ¨

 

Printed Name:

 

 

Signature:

 

 

Date:

 

 

Received by the Plan Administrator this              day of
                    , 20        

 

By:

 

 

Title:

 

 

Any change made after 2009 to the form or timing of distributions is subject to
the following requirements:

 

  (i) The change will not take effect until twelve (12) months following the
date it is received by the Plan Administrator;

 

  (ii) Distributions (except distributions on death, disability and emergency)
must be delayed at least five (5) years from the date the distributions
otherwise would have been made; and

 

  (iii) Any election related to distribution at a specified time or pursuant to
a fixed schedule must be made twelve (12) months prior to the date the
distribution is scheduled to be paid.

 

2



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

Beneficiary Designation Form

 

 

{  } New Designation

{  } Change in Designation

I, Bonita I. Lee, designate the following as Beneficiary under the Plan:

 

Primary:

                              %                         %

Contingent:

                              %                         %

Notes:

 

  •  

Please PRINT CLEARLY or TYPE the names of the beneficiaries.

 

  •  

To name a trust as Beneficiary, please provide the name of the trustee(s) and
the exact name and date of the trust agreement.

 

  •  

To name your estate as Beneficiary, please write “Estate of [your name]”.

 

  •  

Be aware that none of the contingent beneficiaries will receive anything unless
ALL of the primary beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

 

Name:                                      
                                           

 

Signature:                                      
                                           

  Date:                                                                 

 

SPOUSAL CONSENT (Required if someone other than the spouse is named Beneficiary
and Plan Administrator requests):

I consent to the Beneficiary designation above, and acknowledge that if I am
named Beneficiary and our marriage is subsequently dissolved, the designation
will be automatically revoked.

 

Spouse Name:                                        
                                        

 

Signature:                                      
                                                  

  Date:                                                                         

Received by the Plan Administrator this              day of
                                    , 20        

 

By:

 

 

Title:

 

 

 

1



--------------------------------------------------------------------------------

Nara Bank

Long Term Incentive Agreement

Schedule A

 

 

SCHEDULE A

Vesting Performance Criteria

The Executive’ Deferral Account shall be credited according to the following
table where ROA means the Bank’s net income at the end of the most recent Plan
Year divided by the Bank’s average assets for the Plan Year and ROE means the
Bank’s net income at the end of the most recent Plan Year divided by the Bank’s
average equity for the Plan Year. The Board will determine the target ROA and
ROE to be used as the set criteria on a yearly basis.

 

ROA and ROE for Plan Year

   Percentage of Contribution
credited to Executive

less than 90% of set criteria

   0

90% or more of set criteria, but less than 91%

   4.5%

91% or more of set criteria, but less than 92%

   9.0%

92% or more of set criteria, but less than 93%

   13.5%

93% or more of set criteria, but less than 94%

   18.0%

94% or more of set criteria, but less than 95%

   22.5%

95% or more of set criteria, but less than 96%

   27.0%

96% or more of set criteria, but less than 97%

   31.5%

97% or more of set criteria, but less than 98%

   36.0%

98% or more of set criteria, but less than 99%

   40.5%

99% or more of set criteria, but less than 100%

   45.0%

100% or more of set criteria

   50.0%

For example, if for a given Plan Year, the Bank’s ROE is 94.3% of the set
criteria and ROA is 101% of set criteria, the Executive would be credited with
72.5% of that Plan Year’s Contribution (22.5% for ROE Performance and 50% for
ROA). For Plan Years in which both ROA and ROE meet the set criteria, the
Executive shall be credited with 100% of that Plan Year’s Contribution.

 

1